SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment be AFFIRMED.
Plaintiff-appellant Victor Rennols appeals from a judgment entered on October 28, 2003 in the United States District Court for the Eastern District of New York (Garaufis, J.), granting appellees’ motion for summary judgment as to all claims. Rennols appeals only the grant of summary judgment on his § 1983 equal protection claim. We assume familiarity with the facts, the procedural context, and the issues on appeal.
We review a grant of summary judgment de novo and view the evidence in the light most favorable to the non-moving party; we will affirm if there is no genuine issue as to any material fact and the moving party is entitled to a judgment as a matter of law. See Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir.2003).
The district court properly granted appellees’ motion for summary judgment. As to the City, Rennols has provided no evidence that the source of his harm was a governmental policy or custom. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692-94, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978) (municipal liability only if challenged act was performed pursuant to policy or custom). And as to the individual police officers, they are entitled to qualified immunity. See Bizzarro v. Miranda, 394 F.3d 82, 85-86 (2d Cir.2005) (immunity from civil liability unless acts were unreasonable based on legal rules “clearly estab*67lished at the time” (quotation omitted)); Myers v. County of Orange, 157 F.Sd 66, 74-76 (2d Cir.1998) (holding only that a general “no cross-complaint” policy violates the Equal Protection Clause).*
For the foregoing reasons, the judgment is AFFIRMED.

 For the same reasons, the district court properly denied Rennols’s subsequent motion to reconsider.